Order filed July 13, 2017 Withdrawn, Appeals Reinstated and Order filed August
8, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00415-CR
                              NO. 14-17-00416-CR
                                   ____________

             EX PARTE CLINTON ONYEAHIALAM, Appellant


                   On Appeal from the 209th District Court
                             Harris County, Texas
                Trial Court Cause Nos. 1450411-A & 1450412-A

                                     ORDER

      On July 13, 2017, this court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine whether appellant desires to
prosecute his appeal. On August 2, 2017, appellant filed a motion to reinstate the
appeal because he has paid for the court reporter’s record.

      The motion is granted. Our order of July 13, 2017, is withdrawn. The appeal
is reinstated. The reporter’s record is due August 30, 2017.

                                       PER CURIAM